o f f i c e o f t h e c h i e f c o u n s e l number release date department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------- cc tege eb qp4 presp-117066-17 uil bret d edwards director division of resolutions and receiverships federal deposit insurance corporation n fairfax dr arlington va dear mr edwards i am responding to the recent inquiry from your office concerning the income_tax consequences of individual_retirement_account ira_distributions made from a failed financial_institution for which the federal deposit insurance corporation fdic has been appointed receiver and for which there is no acquirer for the iras maintained with the failed institution generally a distribution from an ira other than a distribution of after-tax amounts and a qualified_distribution from a roth_ira is includible in the depositor’s gross_income in the year distributed and may be subject_to a 10-percent additional tax if the depositor is under age 59½ however current taxation may be avoided if the distribution is rolled over to another ira or to certain other types of retirement plans provided the rollover is made within days and the depositor did not roll over another ira distribution that had been received in the preceding months this one-rollover-per-year limitation does not apply to rollovers to or from other types of retirement plans nor to rollovers from a traditional_ira to a roth_ira the question of application of the rule in the context of payouts by failed financial institutions was addressed in a date letter to the fdic from james j mcgovern assistant chief_counsel employee_benefits and exempt_organizations who stated the legislative_history of the employee_retirement_income_security_act_of_1974 erisa indicates that the purpose of the restriction on multiple rollovers of an ira within a three year now twelve month period was to prevent abuse of a system permitting voluntary transfers under these circumstances you describe the distribution is made by an independent quasigovernmental third party acting as a state or federally-appointed receiver for a failed financial_institution the presp-117066-17 distribution is made due to the insolvency of the custodial_institution and the inability of the receiver to find a purchaser for the failed institution neither the custodial_institution nor the depositor initiates the distribution and neither the custodial_institution nor the depositor can prevent the distribution we believe this is not the type of transaction that congress sought to limit through the twelve month restriction we conclude that the same analysis should apply to the involuntary distributions described in your inquiry accordingly an ira distribution made from a failed financial_institution by the fdic as receiver is disregarded for purposes of applying the one-rollover-per-year limitation provided neither the failed financial_institution nor the depositor initiated the distribution and no financial_institution has assumed the iras of the failed financial_institution sincerely victoria a judson associate chief_counsel tax exempt and government entities
